[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                     No. 09-16376                       DECEMBER 30, 2010
                               ________________________                     JOHN LEY
                                                                             CLERK
                           D. C. Docket No. 09-00024-CR-A-N

UNITED STATES OF AMERICA,


                                                                           Plaintiff-Appellee,

                                            versus

JOHN ALBERT FLORES,

                                                                       Defendant-Appellant.


                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            _________________________

                                    (December 30, 2010)

Before TJOFLAT, HILL and ALARCON,* Circuit Judges.

PER CURIAM:


       *
         Honorable Arthur L. Alarcon, United States Circuit Judge for the Ninth Circuit, sitting
by designation.
      Appellant John Albert Flores (“Flores”) entered a conditional plea of guilty

to one count of knowing and willfully possessing with intent to distribute five

kilograms or more of a controlled substance, in this case cocaine hydrochloride, a

Schedule II Controlled Substance, in violation of 21 U.S.C. § 841(a)(1). Pursuant

to the plea agreement, Flores reserved the right to appeal the district court’s denial

of his motion to suppress evidence obtained during a search of his tractor trailer

performed after a routine traffic stop. He now appeals the denial of his motion to

suppress.

      Flores filed his motion to suppress on March 17, 2009. The matter was

referred to a magistrate judge, and, on April 7, 2009, an evidentiary hearing was

held. Following that hearing, on May 14, 2009, the magistrate judge issued a

Report and Recommendation recommending that the motion to suppress be denied.

Flores objected to that Report and Recommendation on May 28, 2009. The district

court conducted a de novo review of the evidence and adopted the magistrate

judge’s Report and Recommendation.

      Our review of the record of the suppression hearing convinces us that the

finding of the magistrate judge and the district court that Flores consented to a

search of his tractor trailer is not clearly erroneous and that the court properly

applied the Fourth Amendment to that finding. The judgment of the district court



                                            2
is therefore

      AFFIRMED.




                  3